Title: To John Adams from James Warren, 19 December 1780
From: Warren, James
To: Adams, John


     
      My dear Sir
      Plymo: Decr. 19th: 1780
     
     Having wrote you so often and so fully I presume you would readily Excuse me if I omitted this Opportunity more especially as I am at a distance from the Capital, and have no certain News to hand you, but that Admiral de Ternay died a few days ago of a fever after a few days Illness, which perhaps may have been Occasioned by Chagrin and disappointment. It is also reported here that Cornwallis with 4000 Men have been surrounded by our Troops in Carolina and taken Prisoners. If this should prove true, it will be a great Stroke, and damp the Joy in England on the Acquisition of Charlestown.
     Our New Goverment has been Ushered in with Great Splendor. Balls, Assemblies, Entertainments and Feasts equal to any thing you can tell of in Europe. The silly feelings of Compassion for the distresses of the Country, and the wants and sufferings of the Army have little to do in the Capital. The whirl of pleasure and Amusement has taken into its Vortex the Deacons and the other good People who seldom used to be seen in public but at their Devotions. Whether you will find good Deacon I——rs and good Mr. Scol——y in the dancing or drawing room at a Game of Whist or leading down a Country Dance is uncertain, but if the present G——r is in office on your return you may possibly find them in one or the other.
     We are Trying to get an Army for the war or 3 years. I hope to succeed. I shall write you more by the next Conveyance. Permit me to trouble you with the Inclosed Letter, and to Ask you to tell me how my Son does, and if his Conduct meets your Approbation. Accept Mrs. Warren’s regards, & believe me to be Your Sincere Friend & Humbl. Servt.
     
      J Warren
     
    